


Exhibit 10.4    


AMENDMENT NO. 2
TO
OMNIBUS AGREEMENT
This AMENDMENT NO. 2 TO THE OMNIBUS AGREEMENT (this “Amendment”) is hereby
adopted effective as of October 1, 2012 by Martin Resource Management
Corporation, a Texas corporation (“MRMC”), Martin Midstream GP, LLC, a Delaware
limited liability company (the “General Partner”), Martin Midstream Partners
L.P., a Delaware limited partnership (the “Partnership”) and Martin Operating
Partnership L.P. (the “Operating Partnership”). Capitalized terms used but not
defined herein are used as defined in the Omnibus Agreement, dated as of
November 1, 2002, by and among MRMC, the General Partner, the Partnership and
the Operating Partnership, as amended (the “Omnibus Agreement”).
WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership entered into the Omnibus Agreement;
WHEREAS, MRMC, the Partnership, the Operating Partnership and Cross Oil Refining
& Marketing, Inc., a Delaware corporation and a wholly owned subsidiary of MRMC
(“Cross”), have entered into that certain Asset Purchase Agreement dated as of
October 2, 2012 but effective October 1, 2012 (the “2012 Agreement”), whereby
certain assets relating to Cross' lubricants blending and packaging businesses
located in Smackover, Arkansas and Kansas City, Kansas will be sold to the
Operating Partnership for cash consideration (the “Cross Transaction”);
WHEREAS, pursuant to the 2012 Agreement, MRMC must deliver on the closing date
of the Cross Transaction, this Amendment which revises the definition of the
term “Business” to include the lubricants blending and packaging business (the
“Amendment Purpose”);
WHEREAS, MRMC, the General Partner, the Partnership and the Operating
Partnership wish to amend the Omnibus Agreement pursuant to Section 6.8 of the
Omnibus Agreement to reflect the Amendment Purpose;
WHEREAS, the Partnership, in accordance with Section 6.8 of the Omnibus
Agreement, has received the prior approval of the Conflicts Committee to agree
to amend the Omnibus Agreement, as reflected in the resolutions of the Conflicts
Committee dated October 1, 2012.
NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, MRMC, the General
Partner, the Partnership and the Operating Partnership hereby agree as follows:
Section 1. Amendment
(a)    Article 1 is hereby amended to amend and restate the following
definitions:
(i)    “Assets” means the “Contributed Assets” as such term is defined in (i)
the Contribution Agreement, (ii) the Cross Contribution Agreement and (iii) the
2012 Agreement.

1

--------------------------------------------------------------------------------




(ii)    “Business” means (i) providing marine and other transportation,
terminalling, refining, processing, distribution and midstream logistical
services for hydrocarbon products and by-products, including, without
limitation, the refining of crude oil into various grades and quantities of
naphthenic lubricants, distillates, asphalt flux and other intermediate cuts and
the blending, processing, packaging and marketing of specialty lubricant oils to
wholesalers and (ii) manufacturing and marketing fertilizers and related
sulfur-based products.
(iii)    “2012 Agreement” means that certain Asset Purchase Agreement, dated as
of October 2, 2012 but effective October 1, 2012, among the Partnership, the
Operating Partnership, MRMC and Cross Oil Refining & Marketing, Inc.
(iv)    “Retained Assets” means, collectively, (i) any assets or investments
owned by any of the MRMC Group that were not conveyed, contributed or otherwise
transferred to the Partnership Entities prior to or on the Closing Date or
pursuant to the Cross Contribution Agreement or the 2012 Agreement, and (ii) the
“Retained Assets” as such term is defined in the Contribution Agreement, the
Cross Contribution Agreement and the 2012 Agreement, in each case to the extent
such assets have not been subsequently transferred to a Partnership Entity.
(b)    Section 2.2(a) is hereby amended to read in its entirety as follows:
(a)    The ownership and/or operation of any of the Retained Assets (including
replacements of and modifications or additions to the Retained Assets) and the
conduct of the businesses operated by MRMC and its Affiliates on the date of the
2012 Agreement that have not been transferred to the Partnership Entities.
Section 2.    Ratification of the Omnibus Agreement. Except as expressly
modified and amended herein, all of the terms and conditions of the Omnibus
Agreement shall remain in full force and effect.
Section 3.    Governing Law. This Amendment shall be subject to and governed by
the laws of the State of Texas, without regard to conflicts of laws principles.
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Amendment by PDF or telecopy shall be effective
as delivery of a manually executed counterparts of this Amendment.
REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW.
 
    

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment on, and
effective as of, the date first written above.
MARTIN MIDSTREAM PARTNERS, L.P.


By: MARTIN MIDSTREAM GP LLC
on behalf of itself and on behalf of Partnership
and its General Partner


By: /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer


MARTIN OPERATING PARTNERSHIP L.P.


By: Martin Operating GP LLC
its general partner


By: Martin Resource LLC,
its sole member,


By: Martin Resource Management
Corporation,
its sole member,


By: /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief Financial Officer


MARTIN RESOURCE MANAGEMENT
CORPORATION


By: /s/ Robert D. Bondurant
Robert D. Bondurant
Executive Vice President and Chief
Financial Officer











3